DETAILED ACTION
This action is in response to Application No. 16/267,342 originally filed 02/04/2019. The amendment presented on 11/22/2021 which provides amendments to claims 21, 26, 29, 32, and 38, Claims 1-20 are cancelled is hereby acknowledged. 
Currently claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/22/2021, with respect to pending claims 21-40 have been fully considered and are persuasive.  The rejection of 08/24/2021 has been withdrawn. 
Allowable Subject Matter
Claim 21 and 32 are allowed.
	Further depending claims 22-31 and 33-20 are allowed based on their dependence from an allowable base claim.

The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record, namely, Hicks et al. U.S. Patent Application Publication No. 2014/0249944 A1, Chirakan et al. U.S. Patent Application Publication No. 2015/0193115, Toney et al. U.S. Patent Application Publication No. 2012/0249409 A1, and Tan et al. U.S. Patent Application Publication No. 2011/0133934 A1, and other cited art of record. The art of record does not appear to fully suggest either alone or in a scanner for decoding visual codes; a memory for storing instructions; and one or more processors communicatively connected to the scanner, the one or more processors configured to execute the instructions to perform the operations of: detecting a scanning event based on a first signal received from a bioacoustic sensor, the first signal generated in response to a first gesture input performed in proximity to a surface, wherein the first gesture input includes at least one of a bodily motion or movement, wherein the bioacoustic sensor is located on the interior surface of the electronic device to capture the bodily motion or movement, determining a scan region associated with the scanning event based on a location and depth of the first gesture input, wherein size, shape, and location of the scan region are based on the gesture input providing a second signal to the scanner causing the scanner to decode a visual code located within the scan region, wherein the second signal is provided in response to a second gesture input performed in proximity to the surface, wherein the second gesture input includes at least one of a bodily motion or movement, wherein the bioacoustic sensor captures the bodily motion or movement; and generating scan data based on a third signal received from the scanner, the third signal reflecting information obtained from the visual code” as similarly recited in the independent claims. It is therefore respectfully submitted the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/           Primary Examiner, Art Unit 2626